QUESTION:
Are the records of a city owned and operated electrical utility system open for inspection by citizens of Florida?
SUMMARY:
The records of a city owned and operated electrical utility system are open for inspection by citizens of Florida.
The City of Lake Helen owns and operates the municipal electrical plant pursuant to s. 5, Ch. 22364, 1943, Laws of Florida.
The Public Records Law, s. 119.01, F.S., requires all state, county, and municipal records to be open for inspection by any citizen of Florida. A public record is defined as
"all documents, papers, letters, maps, books, tapes, photographs, films, sound recordings or other material . . . made or received pursuant to law or ordinance or in connection with the transaction of official business by any agency." Section 119.011, F.S.
Since the city operates this utility pursuant to law, records kept in connection with its operation are public records. There is no exception to this law in cases where the city is acting in a proprietary capacity. State ex rel. Cummer v. Pace, 159 So. 679
(Fla. 1935). See also Maxwell v. Pine Gas Corp., 195 So. 2d 602 (4 D.C.A. Fla., 1967). I can find no other law which would exempt utility records from s. 119.01.
Under s. 119.01, public records are open for inspection by any citizen of Florida. Therefore, any citizen of Florida including any member of the press who is also a citizen of Florida may inspect public records. See State ex rel. Davidson v. Couch,155 So. 153 (Fla. 1934); William v. State ex rel. Blackstone Corporation, 175 So. 235 (Fla. 1937).